Citation Nr: 1404254	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 1946 to May 1947 and with the United States Army from January 1951 to September 1952 and December 1954 to June 1972.  He died on August [redacted], 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for coronary artery disease (CAD) associated with herbicide exposure for accrued benefits purposes, but denied service connection for the cause of the Veteran's death.  Based on the residence of record of the appellant, the RO in Columbia, South Carolina has jurisdiction over this matter.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of service connection for the cause of the Veteran's death. 

The appellant has contended that the Veteran's service-connected CAD was a contributory cause of his death.  According to the August 2005 certificate of death, the immediate cause of the Veteran's death was respiratory failure due to or as a consequence of pulmonary fibrosis.  Service connection for CAD associated with herbicide exposure for accrued benefits purposes was granted in an October 2011 rating decision, following a review pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).
  
The Veteran's death certificate also indicates that the Veteran died at Providence Hospital on August [redacted], 2005.  The record reflects that a request for records was made in May 2011 from Providence Hospital, and they responded the same month stating that a copy of the executor's letter from the Veteran's estate naming VA as the executor would be needed.  The record also reflects that the RO contacted Providence Hospital in July 2012, and were told that the appellant had to submit a copy of the certificate of appointment in order to obtain the Veteran's terminal treatment records.  The Board notes that a certificate of appointment has been associated with the claims file, however, the Veteran's terminal treatment records from Providence Hospital have not been obtained as of this date.  On remand, efforts must be made to obtain the Veteran's terminal treatment records. 

The only opinion of record concerning the relationship between CAD and the Veteran's death is a June 2012 opinion from Dr. C.C., one of the Veteran's treating physicians, which stated that the Veteran clearly had CAD which was a contributing factor to his death.  While Dr. C.C. provides an opinion in favor of the appellant's claim, the opinion was based on an incomplete review of the file and not supported by an adequate rationale.  Therefore, the opinion by Dr. C.C. lacks probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The law provides that VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See De La Rosa  v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a).  Therefore, a remand for a VA opinion with a complete rationale is required in this case.  

Also, the appellant was not provided with notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Although the appellant was sent a notice letter in November 2005, it did not inform her of the conditions for which the Veteran was service-connected at the time of his death and the evidence needed to establish service connection for his cause of death based on either a service-connected condition or a non-service-connected condition.  Thus, a new notice letter should be issued in compliance with Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   Issue to the appellant a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on claims for DIC benefits.  The letter should explain, what, if any, information and evidence (medical or lay) not previously provided to VA is necessary to substantiate the appellant's claim and should include: (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain for her.

2.  After obtaining any additional appropriate release of information forms necessary, obtain the Veteran's terminal treatment records from Providence Hospital.  All records should be associated with the claims folder.

3.  After completion of the above, obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

A) The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, to specifically include CAD, contributed substantially or materially to his death (contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death). 

B) The physician is also requested to provide an opinion, as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's pulmonary fibrosis is related to his military service.

The physician should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Thereafter, the RO/AMC should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

